       Case 2:21-cr-00161-VAP Document 1 Filed 04/01/21 Page 1 of 4 Page ID #:1



 1

 2

 3                                                            04/01/2021
 4                                                                CLO


 5

 6

 7

 8                            UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                CR No.    2:21-cr-00161-SB
12               Plaintiff,                   I N F O R M A T I O N

13               v.                           [18 U.S.C. § 922(g)(1): Felon in
                                              Possession of a Firearm and
14   SERGIO NAVARRO ZENDEJAS,                 Ammunition; 18 U.S.C. § 924(d)(1)
                                              and 28 U.S.C. § 2461(c): Criminal
15               Defendant.                   Forfeiture]
16

17        The Acting United States Attorney charges:
18                              [18 U.S.C. § 922(g)(1)]
19        On or about June 10, 2020, in Ventura County, within the Central
20   District of California, defendant SERGIO NAVARRO ZENDEJAS knowingly
21   possessed a firearm, namely, a Smith & Wesson .22 caliber pistol,
22   bearing serial number TYE0785, and ammunition, namely, five rounds of
23   CCI .22 caliber ammunition, in and affecting interstate and foreign
24   commerce.
25        Defendant ZENDEJAS possessed such firearm and ammunition knowing
26   that he had previously been convicted of at least one of the
27   following felony crimes, each punishable by a term of imprisonment
28   exceeding one year:
       Case 2:21-cr-00161-VAP Document 1 Filed 04/01/21 Page 2 of 4 Page ID #:2



 1        (1) Carrying a Loaded Firearm, in violation of California Penal

 2   Code Section 25850(c)(6), in the Superior Court of the State of

 3   California, County of Ventura, Case Number 2013008839, on or about

 4   June 3, 2013;

 5        (2) Receiving Stolen Property, in violation of California Penal

 6   Code Section 496(a), in the Superior Court of the State of

 7   California, County of Ventura, Case Number 2013008839, on or about

 8   June 3, 2013;

 9        (3)   Possessing a Firearm in Violation of an Express Condition

10   of Probation, in violation of California Penal Code Section 29815(a),

11   in the Superior Court of the State of California, County of Ventura,

12   Case Number 2014021278, on or about October 2, 2014;

13        (4) Carrying a Dirk or Dagger Concealed on the Person, in

14   violation of California Penal Code Section 21310, in the Superior

15   Court of the State of California, County of Ventura, Case Number

16   2015019752, on or about August 26, 2015; and

17        (5) Possessing a Firearm and Ammunition after a Conviction

18   Punishable by a Term of Imprisonment Exceeding One Year, in violation

19   of Title 18, United States Code, Section 922(g)(1), in the United

20   States District Court, Central District of California, Case Number CR

21   17-238-VAP, on or about October 16, 2017.

22

23

24

25

26

27

28

                                             2
       Case 2:21-cr-00161-VAP Document 1 Filed 04/01/21 Page 3 of 4 Page ID #:3



 1                               FORFEITURE ALLEGATION

 2               [18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c)]

 3        1.   Pursuant to Rule 32.2 of the Federal Rules of Criminal

 4   Procedure, notice is hereby given that the United States of America

 5   will seek forfeiture as part of any sentence, pursuant to Title 18,

 6   United States Code, Section 924(d)(1), and Title 28, United States

 7   Code, Section 2461(c), in the event of the defendant’s conviction of

 8   the offense set forth in this Information.

 9        2.   The defendant, if so convicted, shall forfeit to the United

10   States of America the following:

11              (a)   All right, title, and interest in any firearm or

12   ammunition involved in or used in any such offense, including but not

13   limited to the following:

14                    (i)   One Smith & Wesson .22 caliber pistol, bearing

15   serial number TYE0785;

16                    (ii) Five rounds of CCI .22 caliber ammunition; and

17              (b)   To the extent such property is not available for

18   forfeiture, a sum of money equal to the total value of the property

19   described in subparagraph (a).

20        3.    Pursuant to Title 21, United States Code, Section 853(p),

21   as incorporated by Title 28, United States Code, Section 2461(c), the

22   defendant, if so convicted, shall forfeit substitute property, up to

23   the value of the property described in the preceding paragraph if, as

24   the result of any act or omission of the defendant, the property

25   described in the preceding paragraph or any portion thereof (a)

26   cannot be located upon the exercise of due diligence; (b) has been

27   transferred, sold to, or deposited with a third party; (c) has been

28   placed beyond the jurisdiction of the court; (d) has been

                                             3
       Case 2:21-cr-00161-VAP Document 1 Filed 04/01/21 Page 4 of 4 Page ID #:4



 1   substantially diminished in value; or (e) has been commingled with

 2   other property that cannot be divided without difficulty.

 3

 4                                           TRACY L. WILKISON
                                             Acting United States Attorney
 5
                                             BRANDON D. FOX
 6                                           Assistant United States Attorney
                                             Chief, Criminal Division
 7

 8

 9                                           SCOTT M. GARRINGER
                                             Assistant United States Attorney
10                                           Deputy Chief, Criminal Division
11                                           JOSHUA O. MAUSNER
                                             Assistant United States Attorney
12                                           Deputy Chief, General Crimes
                                             Section
13
                                             JULIA L. REESE
14                                           Assistant United States Attorney
                                             Criminal Appeals Section
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             4
